In related child custody proceedings pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from so much an order of the Family Court, Nassau County (Balkin, J.), dated June 20, 2002, as, after a hearing, granted the mother permission to relocate to the State of Florida with the parties’ daughter.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
When reviewing a custodial parent’s request to relocate, the court’s primary focus must be on the best interests of the child (see Matter of Tropea v Tropea, 87 NY2d 727, 739 [1996]). Here, contrary to the father’s contentions, the record provides a sound and substantial basis for the Family Court’s determination that the mother should be permitted to relocate to Florida with the parties’ daughter.
The father’s remaining contention is without merit. Smith, J.P., Luciano, Adams and Rivera, JJ., concur.